Citation Nr: 0329664	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  97-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
deviated nasal septum, currently rated as zero percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
chronic sinusitis, currently rated as zero percent disabling.

3.  Entitlement to service connection for nose bleeds, to 
include as secondary to service-connected deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from an October 1957 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The record 
shows that the veteran requested a local hearing before a 
member of the Board in a statement received in October 2002.  
However, a subsequent statement received received from the 
veteran in October 2002 indicated that the veteran did not 
want a Board hearing.  In October 2003 written argument, the 
veteran's representative also pointed out that the veteran 
indicated in his October 2002 communication that he did not 
want a Board hearing.  The Board finds that the October 2002 
communication constituted a withdrawal of his request for a 
Board hearing.   


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  

A review of the record appears to show deficiency in 
complying with the VCAA notice provisions.  Prior to May 1, 
2003, the Board would have attempted to cure any VCAA notice 
deficiency by mailing a VCAA notice letter to the veteran 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  However, it appears 
that this regulation has been recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d  1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that 38 C.F.R. 
§ 19.9(a)(2)(ii) is contrary to 38 U.S.C.A. § 5103(b), which 
provides that when VA notifies a claimant of information or 
evidence the claimant must submit to substantiate the claim, 
the claimant has one year from the date of such notification 
to provide such information or evidence before the claim can 
be denied.  The July 2002 VCAA letter sent to the veteran 
indicated that he had 30 days to submit new evidence and is 
therefore not in compliance with the statute.  Neither the 
veteran nor his representative have waived the one year 
period, and the case is therefore not properly before the 
Board for appellate review at this time.  While the Board 
regrets further delay, the case must be returned to the RO 
for procedural due process reasons as set forth by the Court. 

Additionally, VA examination report in May 2002 noted that 
the veteran complained of continual nose bleeds approximately 
once a week that are mild and last approximately one minute.  
However, no etiology opinion was provided by the examiner as 
the issue of service connection for nose bleeds.  38 C.F.R. 
§ 3.159.  It appears that the nose bleeds in question may be 
a symptom of the already service-connected deviated nasal 
septum (in which case they would be rated with the deviated 
nasal septum disability), or they may be associated with 
separate disability (which would raised the question of 
whether they are directly related to any inservice disease or 
injury or whether they are secondarily related to the already 
service-connected deviated nasal septum disability).  These 
are clearly medical questions which must be addressed by 
trained medical personnel. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  Please request that the May 2002 VA 
examiner, if available, prepare an 
addendum statement to include an etiology 
opinion regarding whether the veteran's 
nose bleeds are a symptom of his service-
connected deviated nasal septum or a 
separate disability.  If the examiner 
determines that it is a separate 
disability, the examiner is asked to 
opine whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's nose 
bleeds are secondary to his service-
connected deviated nasal septum or 
directly related to an inservice disease 
or injury.  The examiner should include a 
complete rationale for all opinions 
expressed.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  If the 
May 2002 VA examiner is unavailable, then 
schedule a new medical examination with 
the above instructions for the new 
examiner.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




